                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LISA WALTERS, et al.,
                                        )
                                        )
      Plaintiffs,                       )        CIVIL ACTION FILE NO.:
                                        )
vs.                                     )        1:20-cv-1624-SCJ
                                        )
BRIAN KEMP, et al.                      )
                                        )
      Defendants.                       )


   RESPONSE OF GOVERNOR KEMP AND COLONEL VOWELL TO
  PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER
               OR PRELIMINARY INJUNCTION

      COME NOW Defendants Brian Kemp, Governor of the State of Georgia,

and Colonel Gary Vowell, Commissioner of the Georgia Department of Public

Safety, and submit this Response to Plaintiffs’ Motion for Temporary Restraining

Order or alternatively, Motion for Preliminary Injunction (Doc. 2), showing the

Court as follows:

              FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiffs Lisa Walters, Second Amendment Foundation (“SAF”), and

Firearms Policy Coalition, Inc. (“FPC”), filed the underlying 42 U.S.C. § 1983

lawsuit against Governor Kemp and Colonel Vowell in their official capacities

(“State Defendants”), and Cherokee County and Probate Judge Keith Wood
(“County Defendants”),1 alleging violations of the Second Amendment as applied

to the State through the Fourteenth Amendment. (Doc. 1). A similar suit was filed

in early April and this Court has already denied a TRO in that action. Carter v.

Kemp, No. 20-cv-1517, Order on Motion for Temporary Restraining Order

(N.D.Ga. April 20, 2020).

Allegations of Plaintiffs’ Complaint

        Plaintiffs allege that Governor Kemp is the chief executive officer for the

State of Georgia and obligated to ensure that laws are faithfully executed. (Doc. 1,

¶ 7). Plaintiffs further allege that Colonel Vowell is the chief executive for the

Department     of Public Safety and charged           with overseeing, directing,

implementing, and executing the State’s regulatory schemes, laws, and

enforcement policies, including O.C.G.A. § 16-11-126, which is the statute at issue

in this lawsuit. (Id., ¶ 8). More specifically, Plaintiffs contend that the regulatory

framework outlined in O.C.G.A. § 16-11-126—which generally requires a Georgia

weapons carry license (“GWL”) in order to carry a loaded handgun beyond one’s

home, automobile, and place of business—violates the Second Amendment. (Id.,

¶¶ 11-12, 26). Plaintiffs allege that O.C.G.A. § 16-11-126 requires an application,

fingerprinting, background check, and fees for individuals like Plaintiff Walters to



1
    The undersigned counsel only represent Governor Kemp and Colonel Vowell.
                                          2
obtain a GWL, but contains exemptions for several other categories of individuals.2

(Id., ¶¶ 15, 19-23). Plaintiffs contend that the exemptions are not supported by any

legislative findings or declarations to justify why the exempted individuals do not

require a license while others, like Plaintiff Walters, are required to obtain a GWL.

(Id., ¶¶ 21, 23).

       Plaintiffs further allege that the County Defendants have stopped accepting

new GWL applications during the public health state of emergency and judicial

emergency declaration that were issued in response to the COVID-19 public health

crisis. (Id., ¶¶ 28-30). Plaintiffs contend that Plaintiff Walters would qualify for a

GWL if given the opportunity to apply. (Id., ¶ 32). Plaintiffs allege that without a

GWL, Plaintiff Walters and others like her could be charged with a misdemeanor

under O.C.G.A. § 16-11-126, and disqualified from obtaining a GWL for five

years if convicted. (Id., ¶¶ 16-17). Plaintiffs contend that the State, under the

direction of Colonel Vowell, “routinely enforces” O.C.G.A. § 16-11-126 against

individuals who possess handguns outside of their homes, automobiles, and places

2
  The exempted categories include peace officers, wardens, persons in military
service, persons fulfilling defense contracts where possession is necessary for the
contract, district attorneys and some of their personnel, state court
solicitors-general and some of their personnel, designated employees of the State
Board of Pardons and Paroles, Attorney General and designated staff, community
supervision officers, public safety directors, explosive ordinance disposal
technicians, current and former judges and justices, U.S. Attorneys and Assistant
U.S. Attorneys, county medical examiners and coroners, superior court clerks, and
magistrate court constables. O.C.G.A. § 16-11-130(a)(1)-(16).
                                          3
of business without a GWL. (Id., ¶ 14). Plaintiffs offer no evidence in support of

this contention. (See generally Docs. 1, 2).

      In relief, Plaintiffs seek: (1) a declaration that the Second Amendment

guarantees a right to carry a loaded handgun on one’s person for self-defense in

public and outside of one’s home, automobile, and place of business; (2) a

declaration that O.C.G.A. § 16-11-126 and its enforcement violate the Second

Amendment; (3) a declaration that the County Defendants’ order and policies

violate the Second Amendment; (4) an injunction prohibiting Governor Kemp or

his employees, officers, agents, or representatives from enforcing O.C.G.A.

§ 16-11-126; (4) an injunction prohibiting Colonel Vowell or his employees,

officers, agents, or representatives from enforcing O.C.G.A. § 16-11-126; (5) an

injunction prohibiting the County Defendants from refusing to process GWL

applications; (6) nominal damages against the County Defendants; and

(7) attorney’s fees and expenses. (Id., ¶¶ 56-64).

Plaintiffs’ Motion for TRO or Preliminary Injunction

      Plaintiffs’ Motion does not articulate what specific relief they are seeking,

but does reiterate the allegations of Plaintiffs’ Complaint. (See generally Doc. 2).

The State Defendants assume for purposes of this Response that Plaintiffs’ Motion

for TRO or preliminary injunction seeks, at least in part, to enjoin enforcement of

O.C.G.A. § 16-11-126 during the period of time that license applications are not
                                          4
being processed.    Plaintiffs argue that, at least as applied during this period,

O.C.G.A. § 16-11-126 violates the Second Amendment and cannot withstand any

level of scrutiny because it amounts to a ‘categorical ban’ on the carrying of loaded

handguns in public for self-defense by persons that are not prohibited by law from

possession. (Doc. 2-1, pp. 7-22). Plaintiffs further contend that because Georgia’s

regulatory scheme carves out exemptions for certain categories of persons who are

not required to have a GWL, the entire framework is unconstitutional. (Id., pp. 18-

21). Finally, Plaintiffs submit that they will suffer irreparable injury in the absence

of an injunction because a Second Amendment violation in and of itself establishes

irreparable harm, and they face a reasonable fear and threat of being prosecuted

under O.C.G.A. § 16-11-126. (Id., pp. 22-23). Conversely, Plaintiffs contend that

the State has other methods of addressing specific conduct and crimes relating to

unlawful firearm possession. (Id., pp. 23-24).

Evidence Regarding O.C.G.A. § 16-11-126 Enforcement

      The Department of Public Safety (“DPS”) is comprised of the Georgia State

Patrol, Georgia Capitol Police, and the Motor Carrier Compliance Division

(“MCCD”), with 1,071 law enforcement officers posted in regions across the State

of Georgia. (See Declaration of Sgt. Gary Langford, attached hereto as Exhibit 1,

¶ 2). Under Georgia law, a person carrying a weapon is not subject to detention for

the sole purpose of investigating whether they have a weapons carry license. (Id.,
                                          5
¶ 4). DPS Officers are taught that they may not detain an individual to investigate

whether or not the individual has a Georgia weapons license and that they should

treat every encounter with an individual possessing a weapon as though that

individual has a license. (Id., ¶¶ 6-9). Officers patrolling Capitol Square do not

investigate whether an individual has a weapons license unless the officer has a

minimum of reasonable, articulable suspicion that a crime—separate from any

weapons carry license violation—is being committed or has been committed. (Id.,

¶ 7). Officers at the Capitol have been instructed that when members of the public

carry weapons inside the Capitol, up to the screening checkpoint, those individuals

have a right to retreat to put the weapon back in their vehicle; they do not ask

whether the individual has a Georgia weapons license. (Id., ¶ 8). State Trooper

and MCCD Officers do not investigate whether or not a motorist has a Georgia

weapons carry license during a traffic stop for minor traffic violations. (Id., ¶ 10).

State Troopers are instructed that if they pull someone over in their vehicle, and the

individual has a weapon, the traffic stop alone is not sufficient to investigate

whether or not the individual has a Georgia weapons license, even if the individual

has exited the vehicle with their weapon. (Id., ¶¶ 9-10). If a weapon is possessed

by an occupant of a vehicle during a traffic stop and the reason for the stop

escalates, then the DPS officers may further investigate the lawfulness of

possession of the weapon. (Id., ¶ 10). With escalations, a citation for violation of
                                          6
O.C.G.A. §16-11-126 is generally a lesser included charge. For example, an

escalation would arise when an occupant’s status would make the possession of the

weapon illegal, including possession by a convicted felon or possession by a minor

under the age of 18. An escalation could also arise when there is reasonable

articulable suspicion or probable cause of other criminal activity, such as

possession during the commission of certain crimes, which would include theft of

the motor vehicle. (Id.)

      For the last two years, the Georgia State Patrol has issued a total of 14

citations for the offense of carrying a weapon without a license in violation of

O.C.G.A. § 16-11-126, and 3 of the 14 total citations were issued to 1 individual at

the time of a single arrest. (Id., ¶¶ 13-14). Each time a citation was issued for the

offense of carrying a weapon without a valid weapons-carry license, citations were

also issued for other distinct offenses that resulted in an arrest. (Id., ¶¶ 15-16).

The Georgia Capitol Police and MCCD have not issued any citations for a

violation of O.C.G.A. § 16-11-126 in the past two years. (Id., ¶ 12).

      For the reasons below, Plaintiffs’ Motion for a TRO or PI should be denied.

              ARGUMENT AND CITATION TO AUTHORITY

      The chief function of a TRO or preliminary injunction is to preserve the

status quo until the merits of the controversy can be fully and fairly adjudicated.

Suntrust Bank v. Houghton Mifflin Co., 268 F.3d 1257, 1265 (11th Cir. 2001). A
                                         7
TRO or preliminary injunction is only appropriate where the movant demonstrates

that: (a) there is a substantial likelihood of success on the merits; (b) the

preliminary injunction is necessary to prevent irreparable injury; (c) the threatened

injury outweighs the harm that a preliminary injunction would cause to the

non-movant; and (d) the preliminary injunction would not be adverse to the public

interest. Parker v. State Bd. of Pardons & Paroles, 275 F.3d 1032, 1034-35 (11th

Cir. 2001). The burden of persuasion as to all four requirements is on the moving

party. United States v. Jefferson County, 720 F. 2d 1511 (11th Cir. 1983).

      The standard for granting such relief is high. It “is an extraordinary and

drastic remedy which should not be granted unless the movant clearly carries the

burden of persuasion.” Canal Authority of Florida v. Callaway, 489 F.2d 567, 573

(11th Cir. 1974). The Eleventh Circuit has instructed that courts should be even

more tentative in issuing injunctions when the party to be enjoined is a state

governmental entity:

      [e]quitable remedies are powerful, and with power comes
      responsibility for its careful exercise. These remedies can affect
      nonparties to the litigation in which they are sought; and when, as in
      this case, they are sought to be applied to officials of one sovereign by
      the courts of another, they can impair comity, the mutual respect of
      sovereigns—a legitimate interest even of such constrained sovereigns
      as the states and the federal government . . . [T]here is not an absolute
      right to an injunction in a case in which it would impair or affront the
      sovereign powers or dignity of a state . . . .

McKusick v. City of Melbourne, Fla., 96 F.3d 478, 487-88 (11th Cir. 1996).
                                         8
Applying these standards, Plaintiffs’ Motion for TRO or PI should be denied.

I.    Plaintiffs Cannot Establish a Substantial Likelihood of Prevailing on
      the Merits of Their Claims.

      Plaintiffs have little to no likelihood of success on the merits of their claims

against the State Defendants. First, Plaintiffs lack standing to bring this action

against the State Defendants because they cannot establish a concrete injury.

Second, to the extent Plaintiffs’ alleged injuries are premised on the actions of

other government officials, Plaintiffs lack standing because their injuries are not

traceable to the State Defendants.      Plaintiffs’ claims are also barred by the

Eleventh Amendment.       Fourth, to the extent Plaintiffs seek to hold the State

Defendants liable for the alleged failure of the County Defendants, the claims are

barred because the State Defendants have no control over the judiciary. Finally,

Plaintiffs are not likely to prevail on the merits of their Second Amendment claims.

      A.     Plaintiffs Lack Standing To Challenge O.C.G.A. § 16-11-126.

      Article III of the Constitution restricts judicial power “to the traditional role

of Anglo-American courts, which is to redress or prevent actual or imminently

threatened injury to persons caused by private or official violation of law.”

Summers v. Earth Island Inst., 555 U.S. 488, 492 (2009). “Standing doctrine

‘reflect[s] this fundamental limitation’ and ‘requires federal courts to satisfy

themselves that the plaintiff has alleged such a personal stake in the outcome of the

                                          9
controversy as to warrant . . . invocation of federal court jurisdiction.’” Ga.

Republican Party v. SEC, 888 F.3d 1198, 1201 (11th Cir. 2018) (quoting Summers,

555 U.S. at 492). This limitation is “founded in concern about the proper – and

properly limited – role of the courts in a democratic society.” Summers, 555 U.S. at

492.

       The party invoking federal jurisdiction bears the burden of establishing

standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992); Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 158 (2014). Standing elements are “not

mere pleading requirements, but rather an indispensable part of the plaintiff’s

case,” and the manner and degree of evidence required to demonstrate the

existence of standing varies depending upon the stage of the litigation.           Ga.

Republican Party, 888 F.3d at 1201.

       “[A] party who seeks a preliminary injunction must show a ‘substantial

likelihood of standing,’ [and a] party who fails to show a ‘substantial likelihood of

standing’ is not entitled to a preliminary injunction.” Food & Water Watch v.

Vilsack, 808 F.3d 905, 913 (D.C. Cir. 2015).

       It is by now well settled that “the irreducible constitutional minimum
       of standing contains three elements. First, the plaintiff must have
       suffered an ‘injury in fact’--an invasion of a legally protected interest
       that is (a) concrete and particularized, and (b) actual or imminent, not
       conjectural or hypothetical. Second, there must be a causal connection
       between the injury and the conduct complained of . . . . Third, it must

                                          10
      be likely, as opposed to merely speculative, that the injury will be
      redressed by a favorable decision.”

U.S. v. Hays, 515 U.S. 737, 742-743 (1995) (quoting Lujan, 504 U.S. at 560-561).

A “plaintiff must demonstrate standing for each claim he seeks to press and for

each form of relief that is sought.” Town of Chester v. Laroe Estates, Inc., 137 S.

Ct. 1645, 1650 (2017) (quoting Davis v. FEC, 554 U.S. 724, 734 (2008)).

      The Supreme Court has “repeatedly refused to recognize a generalized

grievance against allegedly illegal governmental conduct as sufficient for standing

to invoke the federal judicial power.” Hays, 515 U.S. at 743. An injury in fact

must be concrete. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). “A

‘concrete’ injury must be ‘de facto’; that is, it must actually exist.” Id. (quoting

Black’s Law Dictionary 479 (9th ed. 2009)). The Supreme Court has explained:

      When we have used the adjective “concrete,” we have meant to
      convey the usual meaning of the term — “real,” and not “abstract.”
      Webster’s Third New International Dictionary 472 (1971); Random
      House Dictionary of the English Language 305 (1967).
      Concreteness, therefore, is quite different from particularization.

Spokeo, 136 S. Ct. at 1548. The injury must also be “fairly traceable” to the

challenged conduct. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416 (2013).

Here, both the individual and organizational Plaintiffs have failed to articulate any

concrete injury, and both have failed to demonstrate facts sufficient to establish a




                                         11
causal connection that is “fairly traceable” to either Governor Kemp or Colonel

Vowell.

            1.     Plaintiff Walters Has Not Established Standing.

      As in the Carter litigation,3 Plaintiff Walters repeatedly cites “fear of arrest

and prosecution” in support of her request for preliminary injunctive relief. (Doc.

2-1 at 3, 5, 23; Doc. 2-5 ¶ 22). However, any fear of arrest and prosecution is

speculative and not reasonable in light of state law prohibiting law enforcement

officers from detaining Plaintiff to inquire about her permit.4        See O.C.G.A.

§ 16-11-137(b). In addition, as this Court recognized in Carter, although Plaintiffs

characterize the requested relief as necessary to practice self-defense in public,

Georgia law already provides an “absolute defense” to any violation of O.C.G.A.

§ 16-11-126 where the individual is acting in the “[d]efense of self or others.”

O.C.G.A. § 16-11-138; see also Johnson v. State, 2020 Ga. LEXIS 136, at *6-7

(Feb. 28, 2020). Defendants recognize that an “actual arrest, prosecution, or other

enforcement action is not a prerequisite to challenging [the] law.” Driehaus, 573

3
  No. 20-cv-1517 (N.D.Ga. 2020).
4
  Plaintiffs’ allegations regarding enforcement of the statute are based only on
“information and belief” rather than any personal knowledge. Doc. 2-1 at 2.
“When the primary evidence introduced is . . . on information and belief rather
than on personal knowledge, it generally is considered insufficient to support a
motion for preliminary injunction.” Touchston v. McDermott, 120 F. Supp. 2d
1055, 1059 (M.D. Fla. 2000), aff’d 234 F.3d 1133 (11th Cir. 2000) (en banc)
(quoting 11A Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 2949 (2d ed. 1995)).
                                        12
U.S. at 158-159. However, there must be “a credible threat of prosecution” under

the challenged statute. Id. at 159 (quoting Babbitt v. Farm Workers, 442 U. S. 289,

298 (1979)). Again, as this Court stated in Carter, “persons having no fears of

state prosecution except those that are imaginary or speculative, are not to be

accepted as appropriate plaintiffs in such cases.” Carter, No. 1:20-cv-1517-SCJ,

Order on Motion for Temporary Restraining Order at 11-12 (N.D. Ga. April 20,

2020) (quoting Younger v. Harris, 401 U.S. 37, 42 (1971)). Here, there is no threat

of prosecution because law enforcement officers are prohibited by statute from

detaining anyone for the purpose of establishing whether they have a license. In

other words, unless law enforcement has “a minimum of reasonable, articulable

suspicion that a crime is being committed or has been committed,” (Exhibit 1, ¶¶ 7,

10) there is no possibility of arrest and prosecution. In fact, during the past two

years, the Department of Public Safety (“DPS”) has only issued fourteen (14)

citations, to twelve (12) individuals, for violation of O.C.G.A. § 16-11-126(h). In

each case, the underlying cause of the traffic stop was the suspected commission of

a separate and distinct criminal offense. (Exhibit 1, ¶ 16). DPS trains its officers

to “treat every encounter with an individual possessing a weapon as though that

individual has a Georgia weapons license.” (Id., ¶ 6). State Troopers are similarly

instructed, and are “instructed that if they pull over a vehicle, and the driver or

passenger has a weapon, the traffic stop is not sufficient to investigate whether or
                                        13
not the individual has a Georgia weapons carry license, even if the individual has

exited the vehicle with their weapon.” 5 (Id., ¶ 9)

      Under these circumstances, a generalized fear that Plaintiff will be

prosecuted for carrying a gun without a license is not sufficiently concrete to

confer standing. Clapper, 568 U.S. at 410 (rejecting “reasonable likelihood” of

injury as sufficient to meet the injury in fact standard). Here the Complaint seeks

to address purely speculative injuries.

      Plaintiffs’ Motion for TRO or Preliminary Injunction is premised on their

current inability to apply for a GWL. Despite general language suggesting that

they are attacking the statute more broadly, their Complaint is challenging their

inability to possess a weapon because of their inability to obtain a license. (Doc. 1,

¶¶ 12, 31, 44, 48). Similarly, Plaintiffs’ Motion repeatedly characterizes their

“injury” as the “total ban” on their lawful possession of a weapon. (Doc. 2-1,

pp. 1-2, 4, 5). That “total ban” is a result of a judicial emergency and other

government officials’ decision to suspend issuing licenses and is not “fairly . . .

traceable” to either State Defendant’s conduct “as opposed to the action of . . . a



5
  Of course, DPS has no control over local law enforcement agencies. However,
the statutory prohibition on detention solely to investigate whether someone has a
license is equally applicable to other law enforcement agencies. Moreover, the
burden is on Plaintiffs to demonstrate a concrete injury, not on Defendants to
disprove injury. Lujan, 504 U.S. at 561.
                                         14
third party.”6 Lewis v. Governor of Alabama, 944 F.3d 1287, 1296 (11th Cir.

2019) (en banc); see also Clapper, 568 U.S. at 411 (holding that speculation about

whether Plaintiffs would be subjected to surveillance under the challenged federal

statute, “or some other authority––shows that [Plaintiffs] cannot satisfy the

requirement that any injury in fact must be fairly traceable to” the challenged

statute). Here, as in Carter, Plaintiffs’ injury, to the extent they have one, flows

from their current and temporary inability to get a GWL. That circumstance

cannot be traced to either Governor Kemp or Colonel Vowell.7 Plaintiffs seek an

Order enjoining the State Defendants from enforcement of O.C.G.A. § 16-11-126,

“[b]ut what, exactly, do they say the [State Defendants] did wrong – how, exactly,

do they trace their injuries to [their] ‘conduct?’” Lewis, 944 F.3d at 1296. Without

a connection between Plaintiffs’ alleged injuries and the State Defendants’

conduct, Plaintiffs lack standing to bring claims against the State Defendants. See

also Allen v. Wright, 468 U.S. 737, 752-753 (1984) (holding that parents of school

children did not have standing to challenge federal tax exemptions to racially

discriminatory private schools because the alleged injury was not “fairly traceable

6
  While Plaintiffs’ Complaint is not clear, it does not appear that Plaintiffs are
bringing a facial challenge to O.C.A. §16-11-126. Both the Complaint and
Plaintiffs’ Motion suggest a claim premised on Plaintiffs’ current inability to
secure a GWL. (See Doc. 1, ¶¶ 31, 32, 41, 47 and especially 48; Doc. 2-1, pp. 2, 5,
20-21, 23).
7
  Nothing in the Governor’s Executive Order expressly addresses the issuance of
Georgia weapons permits.
                                       15
to the assertedly unlawful conduct of the IRS.”). Plaintiffs’ claims against the

State Defendants do not support a TRO or preliminary injunction.

             2. Plaintiffs, FPC and SAF, Have Not Established Standing.

      As organizational plaintiffs, FPC and SAF may make the three-pronged

showing under two alternative theories: (1) the “diversion-of-resources theory” in

which the organizational plaintiff asserts standing on its own behalf by alleging

facts showing that the defendants’ allegedly “illegal acts impaired the

organization’s ability to engage in its own projects by forcing the organization to

divert resources in response”; or (2) the “associational theory” in which the

organizational plaintiff asserts standing in a representational capacity for its

members where “the members would otherwise have standing to sue in their own

right, the interests at stake are germane to the organization’s purpose, and neither

the claim asserted nor the relief requested requires the participation of individual

members in the lawsuit.” Arcia v. Sec’y of Florida, 772 F.3d 1335, 1341-1342

(11th Cir. 2014). See also Greater Birmingham Ministries v. Merrill, 250 F. Supp.

3d 1238, 1242 (N. Dist. Ala. 2017) (describing these theories as “distinct,

alternative theories for organizational standing”).       Plaintiffs rely on both a

“diversion of resources” theory and “associational theory” to prove standing.

(Doc. 1, ¶¶ 5, 6; Doc. 2-1, pp. 5-6; Doc. 2-2, ¶¶ 19, 20; Doc. 2-4, ¶¶ 10, 11).


                                          16
                   a. Diversion of Resources Theory

       In Havens Realty v. Coleman, 455 U.S. 363, 379 (1982), the Supreme

Court established the principle that an organization’s diversion of resources in

response to a defendant’s allegedly illegal conduct could constitute “injury in fact”

for purposes of demonstrating standing. That case considered whether a nonprofit

housing organization had standing to sue an apartment complex for alleged

violations of the Fair Housing Act. In holding that the group had standing, the

Court concluded that the defendants’ racial steering practices had “perceptibly

impaired [plaintiff’s] ability to provide counseling and referring services for low

and moderate-income home-seekers,” thus resulting in a concrete injury-in-fact to

the organization. Havens Realty, 455 U.S. at 379.        The Court, however, made

clear that it was necessary to allege a “concrete and demonstrable injury to the

organization’s activities – with the consequent drain on the organization’s

resources” – and that “a setback to the organization’s abstract social interests” was

not to sufficient to demonstrate an injury in fact for purposes of standing. Id.

      Since Havens, federal courts addressing organizational standing have

examined whether the lawsuit alleges that the defendant’s conduct resulted in

actual or imminent harm to the organization by forcing it to divert resources from

other projects and interfering with its normal daily activities. “An organization’s

ability to provide services has been perceptibly impaired when the defendant’s
                                         17
conduct causes an inhibition of the organization’s daily operations.” Food & Water

Watch, 808 F.3d at 919. The courts have been clear that a “conflict between a

defendant’s conduct and [an] organization’s mission is alone insufficient to

establish Article III standing.” Nat’l Treasury Employees Union v. United States,

101 F.3d 1423, 1429-30 (D.C. Cir. 1996). See also Clark v. Burger King, 255 F.

Supp.2d 334, 344 (D. N.J. 2003) (“an organization does not possess standing

simply because it has an ideological or abstract social interest that is adversely

affected by the challenged action.”)

      Costs associated with litigation, including identifying witnesses and

potential violations, are not injuries for purposes of conferring standing because

they do not involve harm to the daily operations of the entity: “[P]laintiffs cannot

bootstrap the cost of detecting and challenging the illegal practices into injury for

standing purposes.” Florida State Conf. of the NAACP v. Browning, 522 F.3d

1153, 1166 (11th Cir. 2008).

      Two “key factors” in determining whether an organizational plaintiff has

demonstrated standing under a diversion of resources theory is “whether the injury

relates to the organization’s mere advocacy objectives,” which is insufficient to

confer standing, or “if instead, it undermines the organization’s direct,

non-advocacy services,” which would demonstrate injury-in-fact.       Int’l Acad. Of

Oral Medicine & Toxicology, 195 F. Supp. 3d 243, 256 (D.D.C. 2016). “Another
                                         18
[key factor] is whether the organization truly ‘diverted’ any resources at all; in

other words did the challenged agency action cause it to incur ‘operational costs

beyond those normally expended’ to carry out its day-to-day mission of educating

the public or advancing its advocacy mission.” Id.

      Here, Plaintiffs’ motion relies upon Declarations from Brandon Combs

(Doc. 2-2), President of Plaintiff FPC, and Alan Gottlieb (Doc. 2-4), Executive

Vice President of Plaintiff SAF, to demonstrate standing. The Declarations contain

only one identical vague allegation that their organization:

      has and continues to expend and divert resources, and has been and
      continues to be adversely and directly harmed, because of Defendants’
      laws and orders, and their enforcement policies, orders, practices,
      customs, and actions challenged herein.

(Doc. 2-2, ¶ 20; Doc. 2-4, ¶ 11). The Declarations contain no other allegations to

support a diversion of resources theory of standing.

      These allegations are insufficient in several respects. First, they provide

absolutely no information as to how Plaintiffs’ day-to-day operations were in fact

impacted by this alleged diversion of resources.8 Second, there are no allegations

that the areas where resources were allegedly diverted to were not in fact already



8
  Organizational plaintiffs relying upon a diversion of resources theory must
identify specific projects that were either put on hold or curtailed as a result of the
diversion of resources necessitated by the defendant’s conduct. City of Kyle, 626
F.3d 233, 238 (5th Cir. 2010); Browning, 522 F.3d at 1166.
                                          19
part of the Plaintiffs’ normal operations.9 Third, there are no allegations of specific

adverse effects on pre-litigation normal operations.10 For these reasons, Plaintiffs

have failed to demonstrate an injury-in-fact through a diversion of resources

theory.

      Finally, even if Plaintiffs had adequately demonstrated a diversion of

resources, Plaintiffs still have not alleged standing because the diversion of

resources for an underlying harm that is speculative and uncertain, i.e., that their

members and others like them will be arrested and prosecuted for carrying a

weapon without a Georgia weapons carry license, is insufficient to establish

standing.

      In Clapper the Supreme Court made clear that a plaintiff cannot claim harm

for purposes of standing based on costs incurred “as a reasonable reaction to a risk

of harm” when the harm “is not certainly impending.” “In other words, [plaintiffs]


9
   In order to qualify as an injury-in-fact, the organization’s expenditures must be
for “operational costs beyond those normally expended.” Food & Water Watch,
808 F.3d at 920. See also City of Kyle, 626 F.3d at 238; PETA v. United States
Dep’t of Agriculture, 797 F.3d 1087, 1093 (D.C. Cir. 2015)
10
    “An organization’s diversion of resources to litigation or to investigation in
anticipation of litigation is considered a ‘self-inflicted’ budgetary choice that
cannot qualify as an injury in fact for purposes of standing.” PETA, 797 F.3d at
1093. See also Nat’l Consumers League v. General Mills, 680 F. Supp. 2d 132,
136 (D.D.C. 2010) (declining to find Article III standing where the organization
plaintiff “has merely chosen to devote its resources to challenge [defendant’s]
conduct by filing this suit, much like ‘the self-inflicted harm’ of challenging a
regulation.”)
                                          20
cannot manufacture standing merely by inflicting harm on themselves based on

their fears of hypothetical future harm that is not certainly impending.” Clapper,

568 U.S. at 416. “If the law were otherwise, an enterprising plaintiff would be able

to secure a lower standard for Article III standing simply by making an expenditure

based on a nonparanoid fear.” Id.

                   b. Associational Standing Theory.

      Plaintiffs FPC and SAF also assert standing by way of an “associational”

standing theory. Organizations may assert “associational” or “representational”

standing to enforce the rights of its members where “[1] its members would

otherwise have standing to sue in their own right, [2] the interests at stake are

germane to the organization’s purpose, and [3] neither the claim asserted nor the

relief requested requires the participation of individual members in the

lawsuit.” Sierra Club v. TVA, 430 F.3d 1337, 1344 (11th Cir. 2005)

(quoting Friends of the Earth v. Laidlaw Environ. Servs., 528 U.S. 167, 181

(2000)); see also Common Cause/Georgia v. Billups, 554 F.3d 1340, 1351 (11th

Cir. 2009); Amnesty Int’l. v. Battle, 559 F.3d 1170, 1178 (11th Cir. 2009). Here,

FPC and SAF fail on the first prong. As demonstrated above, Plaintiff Walters,

and other FPC and SAF members, do not have standing to sue because they have

no concrete injury in fact. For this reason, FPC and SAF cannot establish standing

premised on an associational theory of standing.
                                        21
      B. Plaintiffs’ Claims Against the State Defendants are Barred by the
         Eleventh Amendment.

      The Eleventh Amendment bars suit against a State’s agencies, departments,

or officials, absent a waiver by the State or a valid congressional override, when

the State is the real party in interest or when any monetary recovery would be paid

from State funds. Kentucky v. Graham, 473 U.S. 159, 1653 (1985); Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100-01 (1984). Because claims

against public officials in their official capacities are merely another way of

pleading an action against the entity of which the officer is an agent, “official

capacity” claims against a state officer are included in the Eleventh Amendment’s

bar. Kentucky, 473 U.S. at 165.

      An exception to Eleventh Amendment immunity exists under Ex parte

Young, 209 U.S. 123 (1908), for suits against state officers for prospective

injunctive relief. Arizonans for Official English v. Arizona, 520 U.S. 43, 69 n. 24

(1997). However, “[i]n making an officer of the State a party defendant in a suit to

enjoin the enforcement of an act alleged to be unconstitutional it is plain that such

officer must have some connection with the enforcement of the act, or else it is

merely making him a party as a representative of the State, and thereby attempting

to make the State a party.” Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326,

1341 (11th Cir. 1999), cert. denied, 529 U.S. 1012 (2000) (quoting Ex parte

                                         22
Young, 209 U.S. at 157 and declining to apply the exception where Defendants had

no authority to enforce the challenged statutory provision). “Under Ex Parte

Young, a litigant must bring his case ‘against the state officer or agency responsible

for enforcing the allegedly unconstitutional scheme.” Osterback v. Scott, 782 Fed.

Appx. 856, 858-859 (11th Cir. 2019) (quoting ACLU v. The Florida Bar, 999 F.2d

1486, 1490 (11th Cir. 1993)). Here, there is no connection between the State

Defendants and the decision of a member of the judicial branch to suspend

processing weapons licenses.11

      C. The State Defendants Have No Control Over the Judiciary.

      To the extent Plaintiffs seek to hold the State Defendants liable for the

alleged failure of the County Defendants to accept new GWL applications,


11
   Although Plaintiffs’ complaint asserts only federal constitutional claims, as this
Court recognized in Carter, any claims premised on an alleged violation of state
law are also arguably barred by the Eleventh Amendment under Pennhurst State
Sch. & Hosp. v. Halderman, 465 U.S. 89, 100-01 (1984). Carter, No. 1:20-CV-
1517-SCJ, Order on Motion for Temporary Restraining Order at 20-21 n. 11. See
also Doe v. Bush, 261 F.3d 1037, 1055 (11th Cir. 2001) (explaining that “federal
courts do not have the authority to compel state actors to comply with state law.”);
S&M Brands, Inc. v. Georgia ex rel. Carr, 925 F.3d 1198, 1205 (11th Cir. 2010)
(First Amendment claim barred where “gravamen of the complaint appears to be
that the State has improperly interpreted and failed to adhere to a state statute”);
DeKalb Cty. Sch. Dist. V. Schrenko, 109 F.3d 680, 688 (11th Cir. 1997) (holding
claims barred where “gravamen of its complaint appears to be that the State has
improperly interpreted and failed to adhere to a state statute governing
reimbursement for transportation costs.”). Similarly, here, the gravamen of
Plaintiffs’ complaint is they cannot currently obtain a license, as both required and
provided for by state law.
                                         23
Plaintiffs cannot state a claim as a matter of law. Any claims premised on the

judicial emergency declaration and decision of the County Defendants to stop

processing GWL applications during the state of emergency fail to state a claim

against the State Defendants since they do not exercise control over the judiciary or

otherwise direct the judiciary’s decision-making or court operations. To do so

would violate the separation of powers mandated by Georgia’s Constitution:

      The legislative, judicial, and executive powers shall forever remain separate
      and distinct; and no person discharging the duties of one shall at the same
      time exercise the functions of either of the others except as herein provided.

Ga. Const. Art. I, Section II, Para. III.12 This doctrine of separation of powers

“invests those officials charged with the duty of administering justice according to

law with all necessary authority to efficiently and completely discharge those

duties the performance of which is by the constitution committed to the judiciary,

and to maintain the dignity and independence of the courts.” Lovett v. Sandersville

R.R., 199 Ga. 238, 239-240 (1945); see also Cormier v. Horkan, 2010 U.S. Dist.

LEXIS 12146, at *22-23 (M.D. Ga. 2010) (rejecting claim that Governor had

supervisory authority over judiciary as a matter of law) (vacated and remanded on

other grounds). The State Defendants cannot be held liable for conduct over which


12
  Under the Georgia Constitution, the General Assembly has express authority to
“prescribe the manner in which arms may be borne.” Ga. Const. Art. I, Section I,
Para. VIII. The General Assembly established a framework and tasked the probate
courts with issuing licenses as set forth in O.C.G.A. § 16-11-129.
                                           24
they have no control or authority; therefore, any claim against them based on the

failure of the County Defendants to process GWL applications must be dismissed.

      D. Plaintiffs’ Second Amendment Claim is Not Likely To Succeed On Its
         Merits.

      Because the Plaintiffs’ claims are likely to fail on the threshold grounds

outlined above, the Court need not address the merits of their Second Amendment

arguments. But in any event, those arguments are not likely to succeed. The State

Defendants have no control over probate-court operations, and the County

Defendants need only show a “real or substantial relation” between the temporary

suspension of licensure and the COVID-19 health emergency. Plaintiffs have not

clearly raised a facial challenge to Georgia’s carry-license requirement, but in any

event, that challenge too is not likely to succeed under any of the analyses courts

have applied to such challenges.

            1. Plaintiffs’ As-applied Challenge Will Fail If the County
               Defendants Can Show a “Real or Substantial Relation”
               Between the Temporary Suspension and Efforts to Fight
               COVID-19.

      Plaintiffs’ as-applied challenge focuses on Cherokee County’s decision to

temporarily cease issuing GWLs because of the COVID-19 pandemic. As just

explained, neither Governor Kemp nor Colonel Vowell have any authority or

control over Cherokee County court operations. See infra at 23–24; Carter, No.

20-cv-1517, Order on Motion for Temporary Restraining Order at 13–15.
                                        25
Moreover, Plaintiffs do not identify any act by the State Defendants that has caused

them harm. Rather, they challenge an exercise of judicial authority: the probate

court council’s decision. For those reasons, if this as-applied challenge is brought

against the State Defendants, it necessarily fails.

      Given the State Defendants’ utter lack of involvement in or control over the

probate court council’s decision not to issue GWLs during this public health

emergency, they are not in a position to provide evidence or argument in defense of

that particular decision. That said, as a general matter, that decision should be

analyzed under the framework set out in Jacobson v. Commonwealth of

Massachusetts, 197 U.S. 11 (1905), which addresses restrictions on individual

rights imposed to protect the public’s health during a public health crisis. As the

Fifth Circuit recently explained in applying Jacobson, “individual rights secured

by the Constitution do not disappear during a public health crisis,” In re Abbott,

No. 20-50264, 2020 WL 1685929, at *6 (5th Cir. Apr. 7, 2020), but the

constitutional analysis is necessarily shaped by the “necessities” of the “particular

circumstances” that government actors currently face. Jacobson, 197 U.S. at 28.

Specifically, under Jacobsen, the decision to temporarily suspend issuing GWL

permits is constitutional if it can be shown that it bears a “real or substantial

relation” to protecting the public during this public health emergency. Id. at 31.

And while “pretextual,” “arbitrary,” or “oppressive” measures should be struck
                                          26
down, “courts may not [otherwise] second-guess the wisdom or efficacy of the

measures.” In re Abbott, 2020 WL 1685929, at *7.

      The county may well be able to meet Jacobsen’s test. State and local

governments have a compelling interest in combating the spread of COVID-19.

See Jacobson, 197 U.S. at 27 (“Upon the principle of self-defense, of paramount

necessity, a community has the right to protect itself against an epidemic of disease

which threatens the safety of its members.”); Simpson v. Shepard (U.S. Reports

Title: Minnesota Rate Cases), 230 U.S. 352, 406 (1913) (“The power of the state to

take steps to prevent the introduction or spread of disease, although interstate and

foreign commerce are involved . . . is beyond question.”); In re Abbott, 2020 WL

1685929, at *1 (emphasizing “the escalating spread of COVID-19, and the state’s

critical interest in protecting the public health”). So the County Defendants need

only show that the temporary suspension of licensing bears a “real or substantial

relation” to efforts to fight COVID-19. Jacobson, 197 U.S. at 28. On that point,

the State Defendants note that the licensing process requires in-person

fingerprinting, § 16-11-129(c), and that no license is needed to carry a firearm

during the large majority of activities permitted by the stay-at-home order which

Georgia is currently under. See Georgia Exec. Order 04.02.20.02 (April 2, 2020),

https://gov.georgia.gov/document/2020-executive-order/04022001/download.


                                         27
Moreover, Plaintiffs safety concerns are addressed by the fact that defense of self

or others is an absolute defense to the GWL requirement. O.C.G.A. § 16-11-138.

             2. Plaintiffs Do Not Appear to Have Raised a Facial Challenge to
                Georgia’s Carry-License Requirement, But in Any Event, Such
                a Challenge Is Not Likely to Succeed on the Merits.

      It is not entirely clear whether Plaintiffs’ complaint or application for a TRO

also raises a facial challenge to Georgia’s carry-license requirements (in addition to

their as-applied challenge focused on Cherokee County’s decision to temporarily

suspend licensure). On balance, the State Defendants do not construe these papers

as raising such a challenge, particularly given their consistent references to the

County Defendants’ decision to temporarily suspend issuing licenses as the root

cause of their inability to carry a handgun in public. (See, e.g., Doc. 2-1 at 1–2, 4,

5). Their repeated characterization of the license requirement as a “total ban” that

“completely prohibits” law-abiding adults from carrying handguns would seem to

confirm that they do not mean to challenge the law on its face, since Georgia’s

lenient, “shall . . . issue” carry-license regime on its own cannot plausibly be

understood as a “total ban” on carrying handguns in public.                 O.C.G.A.

§ 16-11-129(a)(1). But even construing their papers as raising a facial challenge

to this law, it, too, would be unlikely to succeed on its merits.

      a. Plaintiffs primarily argue that the GWL requirement is a “[c]ategorical

ban” on handgun possession that is therefore “absolutely unconstitutional” with
                                          28
“no tiered scrutiny analysis” required. (Doc. 2-1 at 11). The Eleventh Circuit has

not yet adopted this particular analysis, see GeorgiaCarry.Org, 788 F.3d at 1325

(rejecting “swing for the fences” argument that U.S. Army Corps of Engineers

firearms regulation was “unconstitutional per se” without deciding that such

analysis was appropriate), but their argument under it fails anyway.

      The State Defendants do not dispute that a law violates the Second

Amendment if it in fact destroys the “general right to keep and bear arms in self-

defense.” GeorgiaCarry.Org, 788 F.3d at 1325–26 (rejecting the argument that a

firearms ban on U.S. Army Corps of Engineers property “completely destroyed”

the right to bear firearms) (citing D.C. v. Heller, 554 U.S. 570, 575 (2008)

(reviewing a categorical prohibition on handgun possession, including within one’s

home); Peruta v. Cty. of San Diego, 742 F.3d 1144, 1147 (9th Cir. 2014), reversed

on reh’g en banc, 824 F.3d 919 (9th Cir. 2016) (considering a licensing regime that

categorically prohibited individuals from carrying firearms outside the home unless

they could document threats against them)).

      But, to put it mildly, Georgia’s carry-license statute is not a “total ban” on

firearm possession. As an initial matter, Georgia law requires a GWL only in

limited circumstances. The requirement does not apply “inside [one’s] home,

motor vehicle, or place of business.” O.C.G.A. § 16-11-126(a). Nor does it apply to

long guns “carried in an open and fully exposed manner,” id. at § 16-11-126(b), or
                                         29
handguns that are “enclosed in a case and unloaded.” Id. at § 16-11-126(c). “Any

person with a valid hunting or fishing license” may carry a firearm without a

license while engaged in hunting, fishing, or sport shooting.                Id. at

§ 16-11-126(f)(1). Various public servants are exempted from the license

requirement.   O.C.G.A. § 16-11-130(a). And defense of self or others is an

absolute defense to the GWL requirement. O.C.G.A. § 16-11-138.

      More to the point, nor does the statute even come close to banning the carry

of handguns in public for self defense. To the contrary, the statute ensures—at

least in normal times—that all law-abiding adults who wish to carry a handgun in

public will be able to do so without difficulty or delay. Georgia is a “shall issue”

state: Georgia probate courts “shall . . . issue” GWLs to all individuals who

complete an application and pass the background check.          O.C.G.A. § 16-11-

129(a)(1). So unlike in Heller, where the District of Columbia had enacted a

blanket prohibition on unregistered firearms and provided no way to register one,

554 U.S. at 574, Georgia law requires probate courts to issue licenses. And unlike

in Peruta, where the sheriff’s department had unbridled discretion to determine

whether the applicant had shown good cause for a license, 742 F.3d at 1148,

Georgia law gives probate courts no discretion in issuing licenses. See Ferguson v.

Perry, 292 Ga. 666, 666 (2013); Op. Atty. Gen. No. U89-21, Aug. 25, 1989.


                                        30
      Further, the statutory bases for denying a GWL are extraordinarily narrow.

A probate court may deny a license only if the applicant (1) is under 21 years old,

(2) has been convicted of or is being prosecuted for some kind of criminal

wrongdoing, or (3) has been an inpatient at a mental facility (or addiction treatment

center) or judged mentally incompetent. Id. at 16-11-129(b)(2). And Georgia law

further requires that the probate court issue the license, if the applicant is entitled to

one, within 35 days of the application. Id. at 16-11-129(d) (explaining that the

court must refer the applicant for fingerprint and background checks within 5 days,

that law enforcement must return their report within 20 days, and the court must

issue the license within 10 days of receiving those reports).

      In short, the license requirement that Plaintiffs challenge applies narrowly,

and when it does, probate courts “shall” issue licenses to qualified applicants, and

the statutory bases for denying licenses are few and narrow. That is not a

categorical ban on firearm possession, and so it is not “categorically

unconstitutional.”

      b. Although Plaintiffs contend that no scrutiny-based analysis should be

applied, they also argue in the alternative that the “carry ban” “cannot survive any

level of heightened scrutiny.” (Doc. 2-1 at 14–15). Assuming again for purposes

of this argument that, by “carry ban,” they mean the carry-license requirement on

its face—rather than the license requirement as applied in Cherokee County with
                                           31
the temporary suspension of licenses—they are not likely to succeed on that

argument. Even assuming strict scrutiny applies, the carry-license requirement is

likely to satisfy it.13

       Strict scrutiny requires that the government “demonstrate that the policy

serves a compelling interest and that it has been narrowly tailored to further that

interest.” Ray v. Comm’r, Alabama Dep’t of Corr., 915 F.3d 689, 698 (11th Cir.

2019). O.C.G.A. § 16-11-129 satisfies that standard. The license requirement

furthers the compelling public interest of protecting society by prohibiting law

breakers (and others that have shown their unsuitability) from possessing firearms.

And the impact on Second Amendment rights is minimal: licenses are required

only in limited circumstances, and qualified individuals are guaranteed quick and

easy licensure. See Hertz v. Bennett, 294 Ga. 62 (2013) (holding that O.C.G.A.

§ 16-11-129 does not violate the right to bear arms under either the federal and

Georgia constitutions).



13
   As Plaintiffs acknowledge, neither the Supreme Court nor the Eleventh Circuit
have “definitely resolved the standard for evaluating Second Amendment claims.”
Silvester v. Becerra, 138 S. Ct. 945, 947–48 (2018) (Thomas, J., dissenting from
denial of certiorari); see also GeorgiaCarry.Org, 788 F.3d at 1328. But this Court
need not resolve that standard here, and certainly not in the context of resolving
plaintiffs’ request for expedited, preliminary relief. The State Defendants assume
strict scrutiny here only to respond to Plaintiffs’ alternative argument and without
taking a position on the proper standard for evaluating Second Amendment claims
as a general matter.
                                         32
      Georgia has a compelling interest in protecting the community from crime,

especially in public places. Schall v. Martin, 467 U.S. 253, 264 (1984) (“The

‘legitimate and compelling state interest’ in protecting the community from crime

cannot be doubted.”). See also United States v. Salerno, 481 U.S. 739, 745 (1987)

(same). Section 16-11-129 furthers that compelling government by “keep[ing]

guns out of the hands of those individuals who by their prior conduct ha[ve]

demonstrated that they may not possess a firearm without being a threat to

society.” Landers v. State, 250 Ga. 501, 503 (1983). See also Hertz v. Bennett, 294

Ga. 62, 67 (2013) (explaining that § 16-11-129 is meant to “protect the safety of

individuals who are in public places”). And Plaintiffs do not question any of these

interests.14 Rather, they argue that the licensing requirement is not a narrowly

tailored way to achieve those goals. (Doc. 2-1 at 18–22).

      The Supreme Court and Eleventh Circuit, however, have both expressly

found that a state may constitutionally prohibit criminals and wrongdoers from

possessing firearms. Heller, 554 U.S. at 626 (“[N]othing in our opinion should be

taken to cast doubt on longstanding prohibitions on the possession of firearms by

felons and the mentally ill.”); United States v. Rozier, 598 F.3d 768, 771 (11th Cir.

2010) (citing Heller for the proposition that “statutes disqualifying felons from

14
   In fact, Walters alleges that she is a law-abiding adult who is entitled to a
license. (Doc. 1, ¶¶ 4, 27). So Plaintiffs lack standing to challenge the statutory
restrictions on who can obtain a license.
                                          33
possessing a firearm under any and all circumstances do not offend the Second

Amendment”); United States v. White, 593 F.3d 1199, 1206 (11th Cir. 2010)

(confirming that Heller’s rationale also applies to statutes that prohibit possession

of firearms by those convicted of misdemeanors).

      Heller and Rozier confirm the statute’s constitutionality. If Georgia could

constitutionally prohibit wrongdoers and the mentally ill from possessing firearms

in all circumstances, it can certainly do so in the limited circumstances identified in

§ 16-11-129.

      Georgia has taken care to ensure that dangerous individuals cannot possess

weapons while ensuring speedy licensure of all others.             First, the license

requirement does not apply to situations when the risk to the public is lowered.

Georgia residents do not need a license to possess a firearm “inside [one’s] home,

motor vehicle, or place of business.” O.C.G.A. § 16-11-126(a). Likewise, no

license is required to carry a long gun “in an open and fully exposed manner,” id.

at § 16-11-126(b), or a handgun “enclosed in a case and unloaded,” id. at

§ 16-11-126(c), circumstances in which the danger of a deadly incident is reduced.

Moreover, outdoorsmen and women may hunt, fish, and shoot clay pigeons

without worrying about licensure. Id. at § 16-11-126(f)(1). Indeed, the rarity of

arrests for possession without a license underscore that the State has gone out of its

way to limit the restrictions upon Second-Amendment-protected activities.
                                          34
Langford Decl. at 4; O.C.G.A. § 16-11-137 (prohibiting law enforcement from

detaining a person solely to check for a valid weapons carry license).

       Second, for those individuals who need a license, Georgia law mandates that

probate courts “shall . . . issue” a GWL quickly: within 35 days of an application

from a qualified individual, just time enough to fingerprint the applicant and

conduct the necessary background checks. §§ 16-11-129(a)(1), (d).

       Third, the list of public employees exempted from the license requirement,

§ 16-11-130(a), reflects careful tailoring by the legislature. The exceptions in

§ 16-11-130(a) further the legislature’s overall interest in ensuring public safety.

The list is comprised of government employees, all of whom are either involved in

law enforcement or judicial proceedings in some capacity. Id. Some must carry

weapons as part of their job. Id. at (1), (2), (3), (4), (7), (11), (16). Others serve in

positions that make them targets. Id. at (5), (6), (12), (13), (15). And each of these

employees work in a position of public trust. On information and belief, most of

these public servants—if not all—must undergo background tests before taking the

job. The legislature’s judgment that serving in one of these roles is prima facie

evidence that the individual is not a threat to society (and in fact might increase

public safety by carrying a handgun) was reasonable.

       Thus, even assuming Plaintiffs have raised a facial challenge to § 16-11-129,

and that strict scrutiny applies, it is likely to fail.
                                              35
      II.    Plaintiffs Have Not Shown Any Non-speculative Irreparable
             Injury.

      In addition, Plaintiffs cannot show that they will suffer an irreparable injury

in the absence of the relief requested. “[A] showing of irreparable injury is the

sine qua non of injunctive relief.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th

Cir. 2000). It cannot be presumed, even where there is a violation of constitutional

rights. Id. at 1177-78 (“Plaintiffs also contend that a violation of constitutional

rights always constitutes irreparable harm. Our case law has not gone that far,

however.”). A movant for a preliminary injunction must present facts that show a

“real and immediate” threat of substantial, irreparable harm before a federal court

will intervene. O’Shea v. Littleton, 414 U.S. 488, 494 (1974) (explaining that

“[t]he injury or threat of injury must be both real and immediate, not conjectural or

hypothetical”); see also Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th Cir.

1994).

      Plaintiffs do not face any threat of irreparable harm. Georgia law prohibits

law enforcement officers from detaining a person for the purpose of seeing if he or

she has a GWL. See O.C.G.A. § 16-11-137(b). Georgia law also provides an

“absolute defense” for any violation of O.C.G.A. § 16-11-126 if acting in

self-defense. See O.C.G.A. § 16-11-138. In other words, Plaintiffs Walters and




                                         36
other members of Plaintiff organizations will not suffer irreparable harm since they

do not possess a credible fear of prosecution.

       Because Plaintiffs have failed to demonstrate any immediate threat of

irreparable injury, their Motion should be denied.

III.   The Damages of the Proposed Injunction Outweigh Any Risk of
       Injury to Plaintiffs and an Injunction Would be Adverse to the
       Public Interest.

       Plaintiffs bear the burden of showing that the perceived injury outweighs the

damages that the injunction might cause. Baker v. Buckeye Cellulose Corp., 856

F.2d 167, 169 (11th Cir. 1988). They have not met this burden because their

alleged injury is the threat of prosecution for carrying a handgun without a GWL.

However, as explained above, they have not demonstrated a credible threat of

prosecution. Under these circumstances, Plaintiffs’ Motion should be denied.

                                  CONCLUSION

       Because Plaintiffs cannot establish that they are entitled to injunctive relief

against Governor Kemp and Colonel Vowell, their Motion for Temporary

Restraining Order or Preliminary Injunction should be denied.

       Respectfully submitted this 24th day of April, 2020.

                                  CHRISTOPHER M. CARR                   112505
                                  Attorney General

                                  ANDREW A. PINSON                      584719
                                  Solicitor General
                                         37
BETH BURTON                      027500
Deputy Attorney General

/s/ Tina M. Piper
TINA M. PIPER                    142469
Sr. Assistant Attorney General

/s/ Cristina M. Correia
CRISTINA M. CORREIA              188620
Sr. Assistant Attorney General

/s/ Meghan R. Davidson
MEGHAN R. DAVIDSON               445566
Assistant Attorney General

DREW F. WALDBESER
Assistant Solicitor General


40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Direct line: (404) 657-3983
Fax: (404) 463-8864
Email: tpiper@law.ga.gov




        38
                  CERTIFICATE OF COMPLIANCE

      I hereby certify that the forgoing Defendant’s Response to Plaintiffs’

Motion for Preliminary Injunction were prepared in 14-point Times New

Roman in compliance with Local Rules 5.1(C) and 7.1(D).
                      CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed RESPONSE

OF    GOVERNOR           KEMP     AND       COLONEL      VOWELL      TO

PLAINTIFFS’        MOTION       FOR        TEMPORARY     RESTRAINING

ORDER OR PRELIMINARY INJUNCTION with the Clerk of Court

using the CM/ECF system, which will automatically send email notification

of the attorneys of record.

      This 24th day of April, 2020.

                                /s/ Meghan R. Davidson
                                MEGHAN R. DAVIDSON
                                Assistant Attorney General




                                      40
